Exhibit 10.1

 

Form of Purchase Agreement

 

GRAMERCY CAPITAL CORP.

 

INVESTMENT PROCEDURES

 

The prospective investor (the “Investor”) understands that the offer and sale of
the common stock, par value $0.001 per share (the “Common Stock”), of Gramercy
Capital Corp., a Maryland corporation (the “Company”), to the Investor is not
being registered under the Securities Act of 1933, as amended (the “Securities
Act”), but rather is being made privately by the Company.

 

The Investor should complete the following steps prior to the intended date of
purchase for the Common Stock:

 

1.  Complete and execute the attached purchase agreement (the “Agreement”) and
send the completed Agreement and an executed signature page to the Company at
the address below so that the Company may determine whether you are eligible to
subscribe for and purchase shares of the Common Stock.

 

2.  Upon your delivery of a completed Agreement, you will be deemed to have
irrevocably subscribed for the number of shares of Common Stock indicated on the
Agreement, which subscription includes an irrevocable commitment to pay the full
amount of the purchase price for the Common Stock.  If the subscription is not
accepted for any reason, the purchase price for the Common Stock (the
“Subscription Amount”) will be returned to you.

 

3.  In connection with the closing of the offering, you must pay the
Subscription Amount in accordance with prior delivery instructions received from
the Company.

 

4.  Please send the Agreement, including an executed signature page and direct
all questions to:

 

Gramercy Capital Corp.
420 Lexington Avenue
New York, New York 10170
Attention:  Robert R. Foley
Phone:  212-297-1000

 

5.  After the Company receives a copy of the Agreement, including an executed
signature page, the Company will notify you whether you are eligible to
subscribe for and purchase shares of the Common Stock and your subscription has
been accepted, and will notify you of the subscription date (the “Offering
Date”).

 

6.  Upon acceptance of the subscription, a counterpart copy of the executed
Agreement will be signed as accepted on behalf of the Company and be returned to
you.

 

The Agreement, as well as payment in immediately available funds of the
Subscription Amount, must be received no later than the closing, subject to the
discretion of the Company to waive such “prior receipt” requirement.

 

iv

--------------------------------------------------------------------------------


 

THE ENCLOSED DOCUMENTS ARE CONFIDENTIAL AND MAY NOT BE REPRODUCED, DUPLICATED OR
DELIVERED BY YOU TO ANY OTHER PERSON FOR ANY REASON.

 

If requested by the Company, each Investor which is an entity must provide
evidence satisfactory to the Company that the organizational documents of the
Investor permit it to make investments in securities such as the Common Stock,
that all appropriate action has been taken by the Investor to authorize the
investment and that the person or persons executing the Agreement have the
authority to do so.

 

v

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

This purchase agreement (the “Agreement”), dated as of December 3, 2004, is by
and among Gramercy Capital Corp., a Maryland corporation (the “Seller” or the
“Company”),                 (the “Investment Adviser”), which is entering into
this Agreement on behalf of itself (as to Paragraph 5 of this Agreement) and
those individual purchasers (each, a “Subscriber” and collectively, the
“Subscribers”) which are listed under their respective names on Schedule A.

 

In connection with the Subscriber’s proposed purchase of shares of common stock,
par value $0.001 per share of the Company (the “Common Stock”), with the number
of shares of Common Stock acquired by each Subscriber set forth on Schedule A,
the parties hereto agree as follows:

 

1.  Upon the terms and subject to the conditions set forth in this letter, the
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company such number of shares of Common Stock as is set forth on the signature
page of this letter at a price equal to $17.27 per share (the “Purchase
Price”).  The Subscriber agrees to deliver to the Company on the closing date
(the “Closing Date”) designated by the Company (as set forth in Paragraph 7
hereof), upon receipt of the stock certificates representing the Common Stock,
the Purchase Price by wire transfer of United States dollars in immediately
available funds to an account specified by the Company in writing.

 

2.  The Subscriber understands and agrees that the Common Stock is being offered
in a transaction not involving any public offering within the United States
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”) and that the Common Stock has not been registered under the Securities Act
and, unless so registered, may not be resold except as permitted in the
following sentence.  The Subscriber agrees, on its own behalf and on behalf of
each account for which it acquires any Common Stock, that, if in the future it
decides to offer, resell, pledge or otherwise transfer such Common Stock, such
Common Stock may be offered, resold, pledged or otherwise transferred only
(a) to the Company or a subsidiary thereof, (b) pursuant to a registration
statement that has been declared and is effective under the Securities Act or
(c) pursuant to any other available exemption from the registration requirements
of the Securities Act, subject in each of the foregoing cases to any requirement
of law that the disposition of Subscriber’s property or the property of such
investor account or accounts be at all times within Subscriber’s or their
control and subject to compliance with any applicable state securities laws. 
The Subscriber understands that the registrar and transfer agent for the Common
Stock will not be required to accept for registration of transfer any Common
Stock, except upon presentation of evidence satisfactory to the Company and the
transfer agent that, unless such Common Stock is already registered under the
Securities Act, an exemption to the registration requirement under the
Securities Act and the rules and regulations thereunder have been complied
with.  The Subscriber further understands that any certificates representing
Common Stock acquired by it will bear a legend reflecting the substance of this
paragraph.  The Subscriber acknowledges, on its own behalf and on behalf of any
investor account for which it is purchasing the Common Stock, that the Company
reserves the right to restrict any offer, sale or other transfer of the Common
Stock pursuant to clause (c) above and to require the completion, execution and
delivery of (i) a letter from the transferee substantially in the form of the
Transferee’s Letter attached hereto as Appendix A and (ii) an opinion of counsel
satisfactory to the Company that the proposed transfer does not require
registration under the Securities Act.  WITHOUT LIMITING THE FOREGOING, UNLESS
AND UNTIL THE COMPANY NOTIFIES YOU OTHERWISE IN WRITING, THE SUBSCRIBER
ACKNOWLEDGES AND AGREES, ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT
FOR WHICH IT IS PURCHASING COMMON STOCK, THAT IT CANNOT AND WILL NOT SELL OR
OTHERWISE TRANSFER ANY COMMON STOCK WITHOUT (I) A COMPLETED AND EXECUTED LETTER
FROM THE PROSPECTIVE TRANSFEREE IN THE FORM OF THE TRANSFEREE’S LETTER ATTACHED
HERETO AS

 

--------------------------------------------------------------------------------


 

APPENDIX A AND THE DELIVERY OF SUCH TRANSFEREE’S LETTER TO THE COMPANY AND
(II) AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT.

 

3.  The Subscriber hereby represents and agrees as follows:

 

3.1                                 The Subscriber acknowledges that the
Subscriber must qualify under the standards described below, in order to qualify
for the purchase of Common Stock.

 

3.2                                 The Subscriber is an “accredited investor,”
as such term is defined in Regulation D under the Securities Act (an “Accredited
Investor”).

 

3.3                                 The Subscriber acknowledges that it is able
to bear the economic risk of an investment in the Common Stock.

 

3.4                                 The Subscriber acknowledges that the
Subscriber has prior investment experience, including investment in non-listed
and non-registered securities, or the Subscriber has employed the services of an
investment advisor to read all of the documents furnished or made available by
the Company both to the Subscriber or the investment advisor and to all other
prospective investors in the Common Stock and to evaluate the merits and risks
of such an investment on the Subscriber’s behalf.

 

3.5                                 The Subscriber has received such information
as the Subscriber deems necessary in order to make an investment decision with
respect to the Common Stock.  The Subscriber acknowledges that the Subscriber
and the Subscriber’s advisor(s), if any, have had the right to ask questions of
and receive answers from the Company and its officers and directors, and to
obtain such information concerning the terms and conditions of this offering of
the Common Stock, as the Subscriber and the Subscriber’s advisor(s), if any,
deem necessary to verify the accuracy of any information that the Subscriber
deems relevant to making an investment in the Common Stock.  The Subscriber
represents and agrees that prior to the Subscriber’s agreement to purchase
Common Stock, the Subscriber and the Subscriber’s advisor(s), if any, will have
asked such questions, received such answers and obtained such information as the
Subscriber deems necessary to verify the accuracy of any information that the
Subscriber deems relevant to making an investment in Common Stock.  The
Subscriber became aware of this offering of the Common Stock and the Common
Stock was offered to the Subscriber solely by means of direct contact between
the Subscriber and the Company.  The Subscriber did not become aware of, nor
were the shares of Common Stock offered to the Subscriber by any other means,
including, in each case, by any form of general solicitation or general
advertising.  In making the decision to purchase the Common Stock, the
Subscriber relied solely on the information obtained by the Subscriber directly
from the Company as a result of any inquiries by the Subscriber or the
Subscriber’s advisor(s).

 

3.6                                 The Subscriber hereby acknowledges that the
offering of Common Stock has not been reviewed by, and the fairness of such
Common Stock has not been determined by, the United States Securities and
Exchange Commission (“Commission”) or any state regulatory authority, because
the Offering is intended to be a private placement pursuant to Section 4(2) of
the Securities Act and Regulation D promulgated thereunder.

 

3.7                                 The Subscriber understands that the Common
Stock has not been registered under the Securities Act or any state securities
or “blue sky” laws and is being sold in reliance on exemptions from the
registration requirements of the Securities Act and such laws.  The

 

2

--------------------------------------------------------------------------------


 

Subscriber agrees on the Subscriber’s own behalf and on behalf of any investor
account for which the Subscriber is purchasing Common Stock to offer, sell or
otherwise transfer any such Common Stock only in accordance with the terms
thereof.

 

3.8                                 The Subscriber is acquiring the Common Stock
for investment purposes and not with a view to, or for offer or sale in
connection with, any distribution in violation of the Securities Act.  The
Subscriber was not formed for the specific purpose of acquiring the Common
Stock.

 

3.9                                 The Subscriber is acquiring the Common Stock
for the Subscriber’s own account or for one or more accounts (each of which is
an Accredited Investor) as to each of which the Subscriber exercises sole
investment discretion and is authorized to make the representations, and enter
into the agreements, contained in this letter.

 

3.10                           The Subscriber consents to the placement of a
legend on the certificate evidencing the Common Stock, stating that such Common
Stock has not been registered under the Securities Act or any state securities
or “blue sky” laws and setting forth or referring to the restrictions on
transferability and sale thereof.  The Subscriber is aware that the Company will
make a notation in its appropriate records with respect to the restrictions on
the transferability of such Common Stock.

 

3.11                           The Subscriber, if acting in a representative or
fiduciary capacity, has full power and authority to execute and deliver this
Agreement, to make the representations and warranties specified herein, and to
consummate the transactions contemplated herein on behalf of the subscribing
partnership, trust, corporation or other entity for which the Subscriber is
acting and such partnership, trust, corporation, or other entity has full right
and power to subscribe for Common Stock and perform its obligations hereunder.

 

The Subscriber is not an “affiliate” (as defined in Rule 144 under the
Securities Act) of the Company or acting on behalf of an affiliate of the
Company.

 

3.12                           The Subscriber is not and for so long as it holds
Common Stock will not be (i) an employee benefit plan (as defined in
Section 3(3) of ERISA), whether or not it is subject to Title I of ERISA,
including without limitation governmental and non-U.S. plans, (ii) a plan
described in Section 4975 of the Internal Revenue Code (the “Code”), (iii) an
entity whose underlying assets include plan assets by reason of a plan’s
investment in such entity (including but not limited to an insurance company
general account), or (iv) an entity that otherwise constitutes a “benefit plan
investor” within the meaning of the DOL Regulation Section 2510.3-101 (29 C.F.R.
Section 2510.3-101) (any of the foregoing, a “Benefit Plan Investor”).

 

3.13                           The Subscriber acknowledges that the Common Stock
may not be purchased by or otherwise acquired by any Benefit Plan.

 

3.14                           The Subscriber (and any investor account for
which the Subscriber is purchasing Common Stock) agrees that the Company may
rely, and shall be protected in acting upon, any papers or other documents which
may be submitted to any of them in connection with the sale and subsequent
transfers of the Common Stock and which are reasonably believed by them to be
genuine and reasonably appear to have been signed or presented by the proper
party or parties.

 

3

--------------------------------------------------------------------------------


 

3.15                           The Company is entitled to rely upon this letter
and is irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

3.16                           The Subscriber acknowledges that it or its
advisor has had the opportunity to review that certain Registration Rights
Agreement dated the closing date by and between the Company and the Subscriber,
and agrees to the terms thereof.  Execution of the signature page to this
agreement will act as execution of the registration rights agreement.

 

3.17                           The foregoing representations, warranties and
agreements, together with all other representations and warranties made or given
by the Subscriber to the Company in any other written statement or document
delivered in connection with the transactions contemplated hereby, shall be true
and correct in all respects on and as of the date of this Agreement and the
Closing Date, as if made on and as of each such date, and shall survive each
such date and if there should be any material change in such information prior
to the Closing Date of the sale of the Common Stock, the Subscriber shall
immediately furnish in writing such revised or corrected information to the
Company.  The Subscriber understands that the Company will rely upon the
accuracy and truth of the foregoing representations, warranties and agreements,
and the Subscriber hereby consents to such reliance.

 

4.  The Seller hereby represents and warrants as follows:

 

4.1                                 Since the date as of the Seller’s most
recently filed publicly available information, including current, quarterly and
annual reports and information, documents and other reports with respect to the
Company filed with the Commission pursuant to the Securities and Exchange Act of
1934, as amended (the “Exchange Act”), furnished to the Subscriber or otherwise
publicly available (the “Information”), except as otherwise stated therein, (A)
there has been no material adverse change or any development involving a
prospective material adverse change in or affecting the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Seller, whether or not arising in the ordinary course of business; provided,
however, that a mere change in the price of the Company’s Common Stock in the
absence of any other event that would be considered a material adverse event
shall not be deemed a material adverse change for this purpose, (B) there have
been no transactions entered into by the Seller other than (i) those in the
ordinary course of business which are material with respect to the Seller, or
(ii) real estate and real estate related transactions which are not deemed “in
the ordinary course of business” for purposes of reporting under the Exchange
Act, but which are customary and consistent with the business objectives of the
Company and (C) other than regular quarterly dividends, there has been no
dividend or distribution of any kind declared, paid or made by the Seller on any
class of its shares of Common Stock.

 

4.2                                 The Seller has been duly incorporated and is
validly existing in good standing under the laws of the State of Maryland.  The
Seller has the required corporate power and authority to conduct its business as
described in the Information; and the Seller is duly qualified as a foreign
corporation to transact business in each jurisdiction in which such
qualification is required, except where the failure to so qualify would not have
a material adverse effect on the condition, financial or otherwise, or the
earnings, business affairs or business prospects of the Seller.

 

4.3                                 As of the date hereof, the authorized
capital stock of the Seller consisted of 100,000,000 shares of Common Stock and
25,000,000 shares of preferred stock, par value $.001 per share, of which
13,312,500 shares of Common Stock are issued and outstanding.  The issued and
outstanding shares of Common Stock of the Seller have been duly authorized and
validly

 

4

--------------------------------------------------------------------------------


 

issued and are fully paid and non-assessable; the shares of Common Stock to be
offered pursuant to this Agreement have been duly authorized and when issued and
delivered as contemplated hereby, will be validly issued, fully paid and
non-assessable; the issuance of the shares of Common Stock is not subject to
preemptive or other similar rights.  No order halting or suspending trading in
securities of the Seller nor prohibiting the sale of such securities has been
issued to and is outstanding against the Seller or its directors, officers or
promoters and no investigations or proceedings for such purposes are pending or
threatened.

 

4.4                                 The Seller is not in violation of its
organizational documents or in default in the performance or observance of any
material obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other instrument or
agreement to which the Seller is a party or by which it is bound, or to which
any of the property or assets of the Seller is subject where such violation or
default would have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or business prospects of the
Seller; and, the execution, delivery and performance of this Agreement, and the
issuance and delivery of the shares of Common Stock and the consummation of the
transactions contemplated herein have been duly authorized by all necessary
action and will not conflict with or constitute a material breach of, or default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Seller pursuant to any contract,
indenture, mortgage, loan agreement, note, lease or other instrument or
agreement to which the Seller is a party or by which it or any of them may be
bound, or to which any of the property or assets of the Seller is subject, nor
will any such action result in any violation of the provisions of the articles
of incorporation, bylaws or other organizational documents of the Seller or any
applicable law, administrative regulation or administrative or court decree.

 

4.5                                 The Seller is organized in conformity with
the requirements for qualification and, as of the date hereof and as of the
Closing, operates in a manner that qualifies it as a “real estate investment
trust” under the Internal Revenue Code of 1986, as amended, and the rules and
regulations thereunder and will be so qualified after giving effect to the
Offering.

 

4.6                                 The Seller is not, and upon the issuance and
sale of the Common Stock as herein contemplated and the application of the
proceeds therefrom will not be, required to be registered under the Investment
Company Act of 1940, as amended.

 

4.7                                 There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending or, to the knowledge of the Seller,
threatened or contemplated, against or affecting the Seller, which is required
to be disclosed in the Information (other than as disclosed therein), or which
might result in any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Seller, or which might materially and adversely affect the consummation of this
Agreement; all pending legal or governmental proceedings to which the Seller is
a party or of which its properties or assets is the subject which are not
described in the Information, including any ordinary routine litigation
incidental to its business, are, considered in the aggregate, not material to
the business of the Seller.

 

4.8                                 No authorization, approval or consent of any
court or United States federal or statement governmental authority or agency is
necessary in connection with the sale of the Common Stock hereunder.

 

4.9                                 No authorization, approval or consent of the
shareholders of the Seller is required or necessary in connection with the sale
of the Common Stock pursuant to the articles of

 

5

--------------------------------------------------------------------------------


 

incorporation, bylaws or other organizational documents of the Seller or the
rules and regulations of the New York Stock Exchange.

 

4.10                           The Common Stock sold in the Offering will be
issued and sold pursuant to the registration exemption provided by Regulation D
and Section 4(2) of the Securities Act as a transaction not involving a public
offering and the requirements of any other applicable state securities laws and
the respective rules and regulations thereunder.

 

4.11                           The Seller possesses such material certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now conducted by
them, and the Seller has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would materially and adversely affect the condition, financial or
otherwise, or the earnings, business affairs or business prospects of the
Seller, nor to the knowledge of the Seller are any such proceedings threatened
or contemplated.

 

4.12                           This Agreement has been duly authorized, executed
and delivered by it and constitutes a legal, valid and binding agreement of the
Seller, enforceable against it in accordance with its terms except as may be
limited by (i) the effect of bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the rights or remedies of
creditors or (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law and the discretion
of the court before which any proceeding therefor may be brought

 

5.  To induce Seller to enter into this Agreement, the Investment Adviser hereby
represents and warrants that:

 

5.1                                 It is an “investment adviser” as such term
is defined under the Investment Advisers Act of 1940, as amended (the “Advisers
Act”), and is duly registered with the Commission.

 

5.2                                 It is duly organized, validly existing and
in good standing under the laws of its state of organization. It is duly
qualified to do business and is in good standing in each jurisdiction where its
ownership or leasing of property or assets or the conduct of its business
requires it to be so qualified. It has in effect all federal, state, local and
foreign governmental authorizations necessary for it to own or lease its
properties and assets and to carry on its business as it is now conducted.

 

5.3                                 It has been duly authorized to act as
investment adviser on behalf of each of the Subscribers listed under its name on
Schedule A hereto.

 

5.4                                 It has the power and authority to enter into
and execute this Agreement on behalf of each of the Subscribers listed under its
name on Schedule A hereto.

 

5.5                                 This Agreement has been duly executed and
delivered by it and constitutes a legal, valid and binding agreement of the
Investment Adviser, enforceable against it in accordance with its terms except
as may be limited by (i) the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights or remedies
of creditors or (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law and the discretion
of the court before which any proceeding therefor may be brought.

 

6

--------------------------------------------------------------------------------


 

5.6                                 In connection with the execution, delivery
or performance of this Agreement, it is not required to make or obtain any
consents or approvals of, or filings or registrations with, any court,
administrative agency or commission or other governmental authority or
instrumentality, including the Commission, or with any third party.

 

5.7                                 Neither the Investment Adviser nor any
“person associated with an investment adviser” (as defined in the Advisers Act)
thereof, as applicable, is ineligible pursuant to Section 203 of the Advisers
Act to serve as an investment adviser or as an associated person to a registered
investment adviser or has committed any act enumerated in Rule 206(4)-(4)(b)
under the Advisers Act.

 

6.  As a condition to Closing, (i) each of the representations and warranties of
the parties hereto shall be true and correct in all material respects, and (ii)
the Subscribers shall have received an opinion from Clifford Chance US LLP,
dated as of the Closing Date, substantially in the form attached hereto as
Appendix B.

 

7.  Provided that the conditions set forth in Paragraph 6 hereto have been met
or waived at such time, the transactions contemplated hereby shall be
consummated upon four business days’ notice to the Investment Adviser but not
later than January 3, 2005, or at such other time and date as the parties hereto
shall agree to in writing.

 

8.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.  The parties consent to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York in connection with any civil action concerning any controversy, dispute
or claim arising out of or relating to this Agreement, or any other agreement
contemplated by, or otherwise with respect to, this Agreement or the breach
hereof, unless such court would not have subject matter jurisdiction thereof, in
which event the parties consent to the jurisdiction of the State of New York. 
The parties hereby waive and agree not to asset in any litigation concerning
this Agreement the doctrine of forum non conveniens.

 

9.  This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only in a writing
that is executed by each of the parties hereto.

 

10.  This Agreement shall inure to the benefit of and be binding upon the Seller
and the Subscribers.  Nothing in this Agreement is intended, or shall be
construed, to give any other person or entity any right hereunder or by virtue
hereof.  This Agreement may not be assigned by the Seller or the Subscribers
without the prior written consent of the other party hereto.

 

11.  In the event that any provisions hereof shall be determined to be invalid
or unenforceable in any respect, such determination shall not affect such
provision in any other respect or any other provision hereof, which shall remain
in full force and effect.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to constitute one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

THE UNDERSIGNED UNDERSTANDS, WITHOUT LIMITATION, THAT TRANSFERS OF THE COMMON
STOCK ARE SUBJECT TO THE REQUIREMENT THAT A TRANSFEREE’S LETTER AND OPINION
LETTER BE DELIVERED TO THE COMPANY, AS PROVIDED ABOVE IN SECTION 2.

 

THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT
WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER STATE.

 

Date:               , 2004

Very truly yours,

 

 

 

 

 

INVESTMENT ADVISER

 

 

 

 

 

By:

 

 

 

Print Name:
Company Name:
Title:
Address:

 

 

 

 

 

GRAMERCY CAPITAL CORP.

 

 

 

 

 

By:

 

 

8

--------------------------------------------------------------------------------


 

Appendix A

 

TRANSFEREE’S LETTER

 

Gramercy Capital Corp.
420 Lexington Avenue
New York, New York 10170



[Seller]

 

Dear Sirs:

 

In connection with the undersigned’s proposed purchase of shares of common
stock, par value $.001 per share (the “Common Stock”), of Gramercy Capital Corp.
(the “Company”) from             (“Seller”), the undersigned confirms and agrees
that:

 

1.                                       The undersigned understands and agrees
that the Common Stock has been offered in a transaction not involving any public
offering within the United States within the meaning of the Securities Act of
1933, as amended (the “Securities Act”) and that the Common Stock has not been
registered under the Securities Act and, unless so registered, may not be resold
except as permitted in the following sentence.  The undersigned agrees, on its
own behalf and on behalf of each account for which it acquires any Common Stock,
that, if in the future it decides to offer, resell, pledge or otherwise transfer
such Common Stock, such Common Stock may be offered, resold, pledged or
otherwise transferred only (a) to the Company or a subsidiary thereof,
(b) pursuant to a registration statement that has been declared and is effective
under the Securities Act or (c) pursuant to any other available exemption from
the registration requirements of the Securities Act, subject in each of the
foregoing cases to any requirement of law that the disposition of undersigned’s
property or the property of such investor account or accounts be at all times
within undersigned’s or their control and subject to compliance with any
applicable state securities laws.  The undersigned understands that the
registrar and transfer agent for the Common Stock will not be required to accept
for registration of transfer any Common Stock, except upon presentation of
evidence satisfactory to the Company and the transfer agent that, unless such
Common Stock is already registered under the Securities Act, an exemption to the
registration requirement under the Securities Act and the rules and regulations
thereunder have been complied with.  The undersigned further understands that
any certificates representing Common Stock acquired by it will bear a legend
reflecting the substance of this paragraph.  The undersigned acknowledges, on
its own behalf and on behalf of any investor account for which it is purchasing
the Common Stock, that the Company reserves the right to restrict any offer,
sale or other transfer of the Common Stock pursuant to clause (c) above or to
require the completion, execution and delivery of a letter from the transferee
substantially in the form hereof and certifications and other information
satisfactory to the Company and the registrar and transfer agent and an opinion
of counsel satisfaction to the Company that the proposed transfer does not
require registration under the Securities Act.  WITHOUT LIMITING THE FOREGOING,
UNLESS AND UNTIL THE COMPANY NOTIFIES YOU OTHERWISE IN WRITING, THE UNDERSIGNED
ACKNOWLEDGES AND AGREES, ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT
FOR WHICH IT IS PURCHASING COMMON STOCK, THAT IT CANNOT AND WILL NOT SELL OR
OTHERWISE TRANSFER ANY

 

--------------------------------------------------------------------------------


 

COMMON STOCK WITHOUT (I) A COMPLETED AND EXECUTED LETTER FROM THE PROSPECTIVE
TRANSFEREE IN THE FORM OF THIS TRANSFEREE’S LETTER AND THE DELIVERY OF SUCH
TRANSFEREE’S LETTER TO THE COMPANY AND (II) AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY THAT THE PROPOSED TRANSFER DOES NOT REQUIRE REGISTRATION UNDER
THE SECURITIES ACT.

 

2.  The undersigned is an “accredited investor” as defined in Regulation D under
the Securities Act.

 

3.  The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Common Stock, and each of the undersigned and any account for which the
undersigned is acting is able to bear the economic risk of such investment and
can afford the complete loss of such investment.

 

4.  The undersigned is acquiring the Common Stock for investment purposes and
not with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act.  The undersigned was not formed for the
specific purpose of acquiring the Common Stock.

 

5.  The undersigned is acquiring the Common Stock for the undersigned’s own
account or for one or more accounts (each of which is an Accredited Investor) as
to each of which the undersigned exercises sole investment discretion and is
authorized to make the representations, and enter into the agreements, contained
in this letter.

 

6.  The undersigned has received such information as the undersigned deems
necessary in order to make an investment decision with respect to the Common
Stock.  The undersigned acknowledges that the undersigned and the undersigned’s
advisor(s), if any, have had the right to ask questions of and receive answers
from the Company and its officers and directors, and to obtain such information
concerning the terms and conditions of this offering of the Common Stock, as the
undersigned and the undersigned’s advisor(s), if any, deem necessary to verify
the accuracy of any information that the undersigned deems relevant to making an
investment in the Common Stock.  The undersigned represents and agrees that
prior to the undersigned’s agreement to purchase Common Stock, the undersigned
and the undersigned’s advisor(s), if any, will have asked such questions,
received such answers and obtained such information as the undersigned deems
necessary to verify the accuracy of any information that the undersigned deems
relevant to making an investment in Common Stock.  The undersigned became aware
of this offering of the Common Stock and the Common Stock was offered to the
undersigned solely by direct contact between the undersigned and Seller.  The
undersigned did not become aware of, nor were the shares of Common Stock offered
to the undersigned by any other means, including, in each case, by any form of
general solicitation or general advertising.  In making the decision to purchase
the Common Stock, the undersigned relied solely on the information filed with
the Securities and Exchange Commission or obtained by the undersigned directly
from the Company as a result of any inquiries by the undersigned or the
undersigned’s advisor(s).

 

7.  The undersigned is not an “affiliate” (as defined in Rule 144 under the
Securities Act) of the Company or acting on behalf of an affiliate of the
Company.

 

--------------------------------------------------------------------------------


 

8.  The undersigned is not and for so long as it holds Common Stock will not be
(i) an employee benefit plan (as defined in Section 3(3) of ERISA), whether or
not it is subject to Title I of ERISA, including without limitation governmental
and non-U.S. plans, (ii) a plan described in Section 4975 of the Internal
Revenue Code, (iii) an entity whose underlying assets include plan assets by
reason of a plan’s investment in such entity (including but not limited to an
insurance company general account), or (iv) an entity that otherwise constitutes
a “benefit plan investor” within the meaning of the DOL Regulation
Section 2510.3-101 (29 C.F.R. Section 2510.3-101) (any of the foregoing, a
“Benefit Plan Investor”).

 

9.  The undersigned acknowledges that the Company, Seller and others will rely
on the acknowledgments, representations and warranties contained in this
letter.  The undersigned agrees to promptly notify the Company and Seller if any
of the acknowledgments, representations and warranties set forth herein are no
longer accurate.  The undersigned agrees that each purchase by the undersigned
of securities from Seller will constitute a reaffirmation of the
acknowledgments, representations and warranties herein (as modified by any such
notice) as of the time of such purchase.

 

10.  The Company and Seller are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceeding or official inquiry with respect
to the matters covered hereby.

 

--------------------------------------------------------------------------------


 

THE UNDERSIGNED UNDERSTANDS, WITHOUT LIMITATION, THAT TRANSFERS OF THE COMMON
STOCK ARE SUBJECT TO THE REQUIREMENT THAT A TRANSFEREE’S LETTER AND OPINION
LETTER BE DELIVERED TO THE COMPANY, AS PROVIDED ABOVE IN SECTION 1.

 

THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD REQUIRE
THE APPLICATION OF THE LAW OF ANY OTHER STATE.

 

Date:               ,         

Very truly yours,

 

 

 

 

 

By:

 

 

 

Print Name:
Company Name:
Title:
Address:

 

 

Common Stock to be purchased:

 

                                                                                                       
shares of Common Stock.

 

--------------------------------------------------------------------------------


 

Schedule A

 

Name, exactly as it should appear on stock certificate (if applicable):

 

 

 

 

Address:

 

 

 

 

 

 

 

Address to which stock certificate should be delivered (if different from that
above):

 

 

 

 

 

 

Tax Identification No. or Social Security No.:

 

 

 

Common Stock to be purchased:

 

                                                                                                       
shares of Common Stock.

 

13

--------------------------------------------------------------------------------